Citation Nr: 1806214	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  09-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine strain (back disability).

2.  Entitlement to an initial rating in excess of 10 percent for a cervical spine strain with torticollis (cervical spine disability) for the period prior to May 23, 2017.

3.  Entitlement to an initial rating in excess of 20 percent for a cervical spine strain with torticollis (cervical spine disability) for the period since May 23, 2017.

4.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.

5.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity femoral nerve.

7.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity femoral nerve.

8.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity sciatic nerve.

9.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity sciatic nerve.

10.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity.

11.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to October 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007and February 2016 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

In February 2017, the Board remanded these issues for additional development.

In an October 2017 rating decision, the Appeals Management Center (AMC), in part, granted a higher initial 20 percent rating for a left shoulder disability, effective November 1, 2007; granted a higher initial 20 percent rating for a right shoulder disability, effective November 1, 2007; and granted a higher initial 20 percent disability rating for a cervical spine disability for the period since May 23, 2017.

The Board notes that the increases from 10 to 20 percent for the right shoulder, left shoulder and cervical spine disabilities did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to initial ratings in excess of 20 percent for right and left shoulder disabilities and entitlement to an initial rating in excess of 20 percent for a cervical spine disability for the period since May 23, 2017 remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

It is parenthetically noted that in a separate August 2017 decision, the Board granted higher initial disability evaluations for the Veteran's scar of the left calf disability which were later effectuated in an October 2017 rating decision.  The Veteran has not disagreed with these higher initial evaluations and any issues regarding higher initial evaluations for a left calf scar disability are not currently before the Board. 

The issue of whether new and material evidence was received to reopen the claim for service connection for asbestos exposure has been raised by the record in an August 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (4/2/09 VBMS Correspondence (1st set)). Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability did not manifest in forward flexion of the thoracolumbar spine to 30 degrees, favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes resulting in doctor-prescribed bed rest and treatment by a physical with a duration of 4 weeks or more during any 12 month period.

2.  For the period prior to May 23, 2017, the Veteran's cervical spine disability was not manifested by forward flexion of the cervical spine less than 30 degrees or incapacitating episodes having a total duration of least 2 weeks during any 12 month period.

3.  For the period since May 23, 2017, the Veteran's cervical spine disability has not been manifested by forward flexion of the cervical spine of 15 degrees or less, favorable ankylosis of the entire cervical spine, or incapacitating episodes having a total duration of at least 4 weeks during any 12 month period.

4.  The Veteran's right shoulder disability does not more nearly approximate arm motion limited to midway between his side and shoulder level.

5.  The Veteran's left shoulder disability does not more nearly approximate arm motion limited to midway between his side and shoulder level.

6.  The Veteran's radiculopathy of the right lower extremity is manifested by symptoms consistent with mild incomplete paralysis of the femoral nerve.

7.  The Veteran's radiculopathy of the left lower extremity is manifested by symptoms consistent with mild incomplete paralysis of the femoral nerve.

8.  The Veteran's radiculopathy of the right lower extremity is manifested by symptoms consistent with mild incomplete paralysis of the sciatic nerve.

9.  The Veteran's radiculopathy of the left lower extremity is manifested by symptoms consistent with mild incomplete paralysis of the sciatic nerve.

10.  The Veteran's radiculopathy of the right upper extremity is manifested by symptoms consistent with mild incomplete paralysis.

11.  The Veteran's radiculopathy of the left lower extremity is manifested by symptoms consistent with mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for a lumbar spine disability have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2017).

2.  For the period prior to May 23, 2017, the criteria for an initial rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5242 (2017).

3.  For the period from May 23, 2017, the criteria for an initial rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5242 (2017).

4.  The criteria for an initial rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5021-5024 (2017).

5.  The criteria for an initial rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5021-5024 (2017).

6.  The criteria for an initial rating higher than 10 percent for radiculopathy of the right lower extremity femoral nerve are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.124, 4.124a, Diagnostic Code 8726 (2017).

7.  The criteria for an initial rating higher than 10 percent for radiculopathy of the left lower extremity femoral nerve are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.124, 4.124a, Diagnostic Code 8726 (2017).

8.  The criteria for an initial rating higher than 10 percent for radiculopathy of the right lower extremity sciatic nerve are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.124, 4.124a, Diagnostic Code 8720 (2017).

9.  The criteria for an initial rating higher than 10 percent for radiculopathy of the left lower extremity sciatic nerve are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.124, 4.124a, Diagnostic Code 8720 (2017).

10.  The criteria for an initial rating higher than 20 percent for radiculopathy of the right upper extremity are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.124, 4.124a, Diagnostic Code 8710 (2017).

11.  The criteria for an initial rating higher than 20 percent for radiculopathy of the left upper extremity are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.124, 4.124a, Diagnostic Code 8710 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by an April 2008 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of lumbar spine, cervical spine, bilateral shoulder and bilateral radiculopathy of the upper and lower extremities disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Factual Background

The Veteran underwent a VA lumbar spine examination in November 2007.  The Veteran reported back stiffness and weakness.  He reported having pain at the lower right side of his back which could be elicited by physical activity or by sitting too long and was relieved with medication.  On a pain scale, his worst pain was described as a 6/10.  He reported that he had pain several times a day which could generally last a short time but could last up to a day.  The Veteran was able to exercise and could function when he took medication.  He reported having incapacitating episodes at most once a year which lasted 3 days.  Over the past year, he had 0 incapacitating episodes.  The examiner noted a history where at most the Veteran had 9 days of prescribed bedrest per year when the pain was severe.  He was unable to do gardening activities due to his low back pain.  On examination, his gait and posture were within normal limits and he did not require assistive devices for ambulation.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness of the lumbar spine.  There was no ankylosis of the lumbar spine.  Flexion was from 0 to 57 degrees with pain occurring at 57 degrees.  Extension was from 0 to 22 degrees with pain occurring at 22 degrees.  Right and left lateral flexion was from 0 to 20 degrees with pain occurring at 20 degrees.  Right lateral rotation was from 0 to 30 degrees.  Left lateral rotation was from 0 to 20 degrees with pain occurring at 20 degrees.  The function of the spine was additionally limited by pain which resulted in an additional limitation of 0 degrees after repetitive use.  After repetitive use the joint was not additionally limited by fatigue, weakness, lack or endurance or incoordination.  There were no signs of intervertebral disc syndrome.  The neurological and sensory examinations were normal.  The examiner noted that the Veteran had an inability to exercise and do simple household chores because of his back and shoulder pain.  The effect on the Veteran's occupation was that he had pain on walking, running and other physical activity.

Regarding the Veteran's cervical spine, on the November 2007 VA examination the Veteran reported symptoms of stiffness but no weakness.  He had pain which was a 6/10 on the pain scale.  At the time of pain, he could function with medication.  He could have severe pain about twice a year which lasted several days.  His spine condition did not cause incapacitation.  On examination, there was no evidence of radiating pain on movement, muscle spasm or ankylosis.  There was also no evidence of tenderness.  Flexion was from 0 to 45 degrees with pain occurring at 45 degrees.  Extension was from 0 to 45 degrees with pain occurring at 45 degrees.  Right lateral flexion was from 0 to 36 degrees with pain occurring at 36 degrees.  Left lateral flexion was from 0 to 45 degrees.  Right and left lateral rotation was from 0 to 80 degrees with pain occurring at 80 degrees.  The function of the spine was additionally limited by pain which resulted in an additional limitation of 0 degrees after repetitive use.  After repetitive use the joint was not additionally limited by fatigue, weakness, lack or endurance or incoordination.

Regarding the left shoulder, on the November 2007 VA examination,  the Veteran reported having stiffness but did not have weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation.  He had pain in the left shoulder which happened twice a month and lasted 4 days.  On a pain scale, his worst pain was described as a 6/10.  At the time of the pain, he could function with medication.  On examination, flexion of the left shoulder was from 0 to 180 degrees.  Abduction was from 0 to 180 degrees with pain occurring at 148 degrees.  External and internal rotation was from 0 to 90 degrees.  For the right shoulder, flexion was from 0 to 180 degrees, abduction was from 0 to 180 degrees and external and internal rotation was from 0 to 90 degrees.  The right shoulder was not limited additionally by pain, fatigue, weakness, lack or endurance or incoordination after repetitive use.  The left shoulder was additionally limited by repetitive use as pain had the major functional impact.  Joint function on the left was not limited additionally by pain, fatigue, weakness, lack or endurance or incoordination after repetitive use.  The additional limitation of motion was 0 degrees.  The diagnosis was bilateral shoulder tendonitis with crepitus in both shoulders and pain on movement in the left shoulder.  The examiner noted that the Veteran had an inability to exercise and do simple household chores because of his back and shoulder pain.

The Veteran underwent a lumbar spine VA examination in July 2008.  The Veteran reported low back pain that was a 5/10 on the pain scale.  He also reported severe stiffness in the lumbosacral spine.  He denied any periods of flare-ups in the lumbosacral spine.  He reported that he was able to walk unaided.  He also did not use a brace.  He could walk for 30-40 minutes but any longer and he would develop increased pain.  The Veteran was able to ambulate, perform transfers and could perform activities of daily living.  He reported that he was unable to lift more than 20 pounds due to back pain.  He was able to perform his job.  The Veteran also denied being prescribed bedrest by a physician at any time in the last 12 months for his back disability and denied any periods of incapacitation in the last 12 months.  He also had not missed any work in the past 12 months.  On examination, the Veteran had normal gait and posture.  Flexion was from 0 to 65 degrees and was painful past 50 degrees.  Extension was from 0 to 20 degrees and was painful past 10 degrees.  Left lateral flexion was from 0 to 25 degrees and was painful past 10 degrees.  Right lateral flexion was from 0 to 25 degrees and was painful past 15 degrees.  Left and right lateral rotation was from 0 to 30 degrees and was painful past 20 degrees.  There was no change in the range of motion after repetitive use testing.  The examiner indicated that he found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance with repetitive motion testing of the thoracolumbar spine.  There was also no evidence of muscle spasm in the cervical or lumbar spine and there was normal strength in the cervical and lumbar spine.  There was no evidence of fixed deformity or ankylosis.  The neurological examination was normal and there was no evidence of muscular atrophy in the bilateral lower extremities.  The diagnosis was lumbar degenerative disc disease with L4-5 lumbar disc bulge and loss of lumbar lordosis.

The Veteran underwent a VA lumbar spine examination in September 2013.  The examiner noted that the Veteran had osteoarthritis of the lumbar spine, degenerative disc disease, scoliosis and intervertebral disc syndrome.  The Veteran did not report flare-ups that impacted the function of his low back.  On examination, forward flexion was from 0 to 75 degrees with evidence of painful motion beginning at 70 degrees.  Extension was from 0 to 25 degrees with evidence of painful motion beginning at 20 degrees.  Right lateral flexion was from 0 to 25 degrees with evidence of painful motion beginning at 20 degrees.  Left lateral flexion was from 0 to 20 degrees with evidence of painful motion beginning at 20 degrees.  Right and left lateral rotation was from 0 to 25 degrees with evidence of painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing.  After repetitive use testing, flexion was from 0 to 70 degrees, extension was from 0 to 30 degrees or greater, right and left lateral flexion was from 0 to 20 degrees and right and left lateral rotation was from 0 to 20 degrees.  The Veteran had additional range of motion of the lumbar spine following repetitive use testing as there was less movement than normal, pain on movement and disturbance of locomotion.  The Veteran also had localized tenderness to pain but there was no muscle spasm.  Muscle strength testing revealed active movement against some resistance.  There was no muscle atrophy.  The reflex and sensory examinations were normal.  He did have radiculopathy as he had mild constant pain, mild intermittent pain, mild paresthesias and mild numbness of the bilateral lower extremities.  This involved both the femoral and sciatic nerves and the Veteran's radiculopathy was specifically described as mild in degree.  The examiner indicated that the Veteran did not have intervertebral disc syndrome and did not use any assistive devices.  The Veteran's lumbar spine disability impacted his ability to work as he indicated that he was unable to sit for extended periods of time.  The examiner also noted that there was no additional limitation of motion due to pain during flare-ups or when the joint was used repeatedly over a period of time.  

Regarding the Veteran's cervical spine disability, the September 2013 VA examiner noted that the Veteran had a diagnosis of a cervical spine strain with torticollis and osteoarthritis of the cervical spine with bilateral upper extremity radiculopathy.  The Veteran reported that he did not have flare-ups which impacted the function of his cervical spine.  On examination, forward flexion was from 0 to 35 degrees with evidence of painful motion beginning at 30 degrees. Extension was from 0 to 35 degrees with evidence of painful motion beginning at 30 degrees.  Right lateral flexion was from 0 to 35 degrees with evidence of painful motion beginning at 30 degrees.  Left lateral flexion was from 0 to 35 degrees with evidence of painful motion beginning at 25 degrees.  Right and left lateral rotation was from 0 to 70 degrees with evidence of painful motion beginning at 65 degrees.  The Veteran indicated that he had a decreased range of motion in his neck due to pain on movement.  The Veteran was able to perform repetitive-use testing.  After repetitive use testing, flexion was from 0 to 35 degrees, extension was from 0 to 30 degrees or greater, right and left lateral flexion was from 0 to 30 degrees and right and left lateral rotation was from 0 to 65 degrees.  The Veteran had additional limitation in the range of motion of the cervical spine after repetitive-use testing as he had less movement than normal and pain on movement.  The Veteran had pain and localized tenderness of the cervical spine but did not have guarding or spasms.  Muscle strength testing revealed active movement against some resistance.  There was no muscle atrophy.  Reflexes and sensory examinations were normal.  He did have radiculopathy as he had mild constant pain, mild intermittent pain, mild paresthesias and mild numbness of the bilateral upper extremities.  This involved the C5/C6 nerve root groups ((upper radicular group) and the Veteran's radiculopathy was specifically described as mild in degree.  The Veteran had intervertebral disc syndrome of the cervical spine but did not have any incapacitating episodes over the past 12 months.  The examiner noted that the Veteran's cervical spine disability impacted his ability to work as the Veteran indicated that he had pain and weakness with movement of the bilateral upper extremities.  The examiner also noted that there was no additional limitation of motion due to pain during flare-ups or when the joint was repeatedly used over time.

Regarding the Veteran's shoulders, the September 2013 VA examiner noted that the Veteran had bilateral shoulder tendonitis and bilateral shoulder impingement.  The Veteran did not report flare-ups that impacted the function of his shoulders.  On examination, right shoulder flexion was from 0 to 160 degrees with evidence of painful motion beginning at 155 degrees.  Right shoulder abduction was from 0 to 155 degrees with evidence of painful motion beginning at 150 degrees.  Left shoulder flexion was from 0 to 155 degrees with evidence of painful motion beginning at 150 degrees.  Left shoulder abduction was from 0 to 140 degrees with evidence of painful motion beginning at 135 degrees.  The Veteran indicated that he had a decreased range of motion in his shoulders due to pain on movement.  The Veteran was able to perform repetitive-use testing.  After repetitive use testing, right shoulder flexion was from 0 to 150 degrees and right shoulder abduction was from 0 to 145 degrees.  Left shoulder flexion was from 0 to 150 degrees and left shoulder abduction was from 0 to 145 degrees.  The Veteran had additional limitation in the range of motion of the bilateral shoulders after repetitive-use testing as he had less movement than normal and pain on movement.  The Veteran had pain and localized tenderness of the bilateral shoulders but did not have guarding.  There was no ankylosis.  Muscle strength testing revealed active movement against some resistance.  He had a history of mechanical symptoms such as clicking in both shoulders but there was no history or recurrent dislocation of both shoulders.  It was noted that the Veteran had acromioclavicular (AC) spurring and impingement as evidenced by a September 2013 x-ray.  There was tenderness on palpation of the AC joint.  The examiner indicated that the Veteran's bilateral shoulder disability did not impact his ability to work and there was no additional limitation of motion due to pain during flare-ups or when the joint was used repeatedly over time.  

Per the February 2017 Board remand instructions, the Veteran underwent a VA lumbar spine examination in May 2017.  The examiner noted diagnoses of degenerative disc disease of the lumbar spine and intervertebral disc syndrome.  The Veteran reported daily back pain but there were no reports of flare-ups of back pain and the Veteran did not report having any functional loss or functional impairment of the low back.  On examination, flexion was from 0 to 90 degrees.  Extension was from 0 to 30 degrees. Right and left lateral extension was from 0 to 20 degrees.  Right and left lateral rotation was from 0 to 30 degrees.  The abnormal range of motion did not contribute to functional loss.  The Veteran had tenderness over the low back but there was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing but there was no additional limitation in range of motion after repetitive use testing.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with use over a period of time.  The Veteran had guarding or muscle spasms but this did not result in abnormal gait or abnormal spinal contour.  He did have some disturbance of locomotion, interference with sitting and interference with standing.  Muscle strength testing was normal and there was no atrophy.  Reflexes and sensory examinations were normal.  There was no ankylosis of the spine.  He did have radiculopathy as he had mild constant pain, mild intermittent pain, mild paresthesias and mild numbness of the bilateral lower extremities.  This involved the sciatic nerve and the Veteran's radiculopathy was specifically described as mild incomplete paralysis of the sciatic nerve.  The Veteran had intervertebral disc syndrome of the lumbar spine but did not have any incapacitating episodes over the past 12 months.  He did not use any assistive devices.  The examiner noted that the Veteran's lumbar spine disability impacted his ability to work as he had difficulty standing for long periods.

Regarding the Veteran's cervical spine disability, the May 2017 VA examiner noted that the Veteran had a diagnosis of intervertebral disc syndrome and degenerative disc disease of the cervical spine.  The Veteran reported that he did not have flare-ups which impacted the function of his cervical spine and he did not report having functional loss or functional impairment of the cervical spine.  On examination, forward flexion was from 0 to 30 degrees.  Extension was from 0 to 25 degrees.  Right and left lateral flexion was from 0 to 20 degrees.  Right lateral rotation was from 0 to 30 degrees.  Left lateral rotation was from 0 to 20 degrees.  There was no evidence of pain on weight-bearing but there was localized tenderness.  The Veteran was able to perform repetitive-use testing but there was no additional loss of motion or function after 3 repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with use over a period of time.  Muscle strength testing was normal and there was no atrophy.  Reflexes and sensory examinations were normal.  There was no ankylosis of the spine.  He did have radiculopathy as he had mild constant pain, mild intermittent pain, mild paresthesias and mild numbness of the bilateral upper extremities.  This involved the C5/C6 nerve groups (upper radicular) and the Veteran's radiculopathy was specifically described as mild incomplete paralysis of the C5/C6 nerve groups (upper radicular).  The Veteran had intervertebral disc syndrome of the cervical spine but did not have any incapacitating episodes over the past 12 months.  He did not use any assistive devices.  The examiner noted that the Veteran's cervical spine disability did not impact his ability to work.

Regarding the Veteran's shoulders, the May 2017 VA examiner noted that the Veteran had bilateral AC joint osteoarthritis.  The examiner indicated that the Veteran was left hand dominant.  The Veteran reported that he did not have flare-ups which impacted the function of his bilateral shoulders and he did not report having functional loss or functional impairment of the bilateral shoulders.  On examination, right shoulder flexion was from 0 to 125 degrees.  Right shoulder abduction was from 0 to 110 degrees.  Right shoulder external and internal rotation was from 0 to 90 degrees.  Left shoulder flexion was from 0 to 120 degrees.  Left shoulder abduction was from 0 to 115 degrees.  Left shoulder external and internal rotation was from 0 to 90 degrees.  Pain was noted on the examination but it did not result in functional loss.  There was mild tenderness of the shoulders but no pain with weight-bearing or evidence of crepitus.  The Veteran was able to perform repetitive use testing but there was no additional limitation in range of motion after repetitive use testing.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with use over a period of time.  Muscle strength testing was normal and there was no atrophy.  No rotator cuff conditions were suspected and there was no instability or impairments of the humerus.  The examiner indicated that the Veteran's bilateral shoulder disability impacted his ability to work as he had difficulty lifting overhead.  The examiner also noted that he was unable to estimate the Veteran's passive range of motions for previous VA examinations in October 2007 and May 2008 as it would be mere speculation and the current findings were relevant for now.



I.  Lumbar and Cervical Spine

A December 2007 rating decision granted service connection for a lumbar spine disability at an initial 20 percent disability rating and granted service connection for a cervical spine disability at an initial 10 percent disability rating, both effective November 1, 2007.  As noted above, in an October 2017 rating decision, the AMC, in part, granted a higher initial 20 percent disability rating for a cervical spine disability for the period since May 23, 2017.

The Veteran's low back disability is currently rated as 20 percent disabling under Diagnostic Codes 5237 and the Veteran's cervical spine disability is currently rated as 10 percent disabling for the period prior to May 23, 2017 and as 20 percent disabling for the period since May 23, 2017 under Diagnostic Code 5237.

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

A.  Lumbar Spine

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 20 percent for a lumbar spine disability.

Regarding the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned initial 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although pain was noted on the October 2007, July 2008, September 2013 and May 2017 VA examinations, the functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Notably, on multiple VA examinations, the Veteran did not report having any functional loss or functional impairment of the thoracolumbar spine regardless of repetitive use while also reporting that he did not have flare-ups which impacted the function of his lumbar spine.  Additionally, multiple VA examiners determined that after repetitive use, the Veteran's lumbar spine was not additionally limited by fatigue, weakness, lack or endurance or incoordination.

Since flexion had not been limited to 30 degrees or less even after repetitive use; and the Veteran's spine was not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for an initial rating in excess of a 20 percent evaluation have not been met.  Thus, the Board finds that the current initial 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experienced as a consequence of use of his low back disability.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain and weakness, the Board concludes that the greater weight of evidence is against assigning an initial evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of an initial disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2017).  

Regarding an initial evaluation in excess of 20 percent based on incapacitating episodes, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

The Board notes that the November 2007 VA examiner noted a history where at most the Veteran had 9 days of prescribed bedrest per year when the pain was severe.  Additionally, the July 2008, September 2013 and May 2017 VA examiners noted that during the past 12 months, there were no incapacitating episodes for the thoracolumbar spine region.

Accordingly, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbar spine disability because the evidence of record does not document incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

Therefore, an initial rating in excess of 20 percent based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 20 percent for a low back disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

B. Cervical Spine

1. Period Prior to May 23, 2017

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's a cervical spine disability for the period prior to May 23, 2017.

As enumerated above, an initial rating in excess of 10 percent is warranted only if the competent medical and other evidence of record reflects no less than either (1) incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months or (2) forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and The General Rating Formula for Diseases and Injuries of the Spine, respectively. 

For the period prior to May 23, 2017, the record does not contain evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  Notably, the November 2007 VA examination demonstrated flexion from 0 to 45 degrees and the September 2013 VA examination only demonstrated flexion from 0 to 35 degrees.  As such, the general rating criteria do not entitle the Veteran to a rating in excess of 10 percent for the period prior to May 23, 2017.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating for the period prior to May 23, 2017 properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the November 2007 and September 2013 VA examination reports that there was some increase in pain on repetitive motion and also pain at the extremes of motion with some tenderness to palpation, repetitive use was done with no change in motion.  On both VA examinations the Veteran also reported that he did not have flare-ups which impacted the function of his cervical spine.

Additionally any of the functional loss is not equivalent to forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Since flexion has not been limited to greater than 15 degrees but not greater than 30 degrees even after repetitive use, the criteria for an initial 20 percent evaluation for the period prior to May 23, 2017 have not been met.  Thus, the Board finds that the current initial 10 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his service-connected cervical spine disability.

Regarding an evaluation in excess of 10 percent based on incapacitating episodes, the Board again notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 20 percent is warranted where the evidence reveals incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months.  For the period prior to May 23, 2017, there is no evidence that the Veteran had any incapacitating episodes over the past 12 months due to IVDS as the November 2007 and September 2013 VA examinations noted no incapacitating episodes.  Accordingly, an initial rating in excess of 10 percent for the period prior to May 23, 2017 under the Formula for Rating intervertebral disc disease on the Basis of Incapacitating Episodes is not warranted.

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 10 percent for service-connected cervical spine disability for the period prior to May 23, 2017 is not warranted.  

2. Period Since May 23, 2017

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 20 percent is not warranted for the Veteran's cervical spine disability for the period since May 23, 2017.

As enumerated above, the Veteran may only be availed if the competent medical and other evidence of record reflects no less than either (1) incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or (2) forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  See the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and The General Rating Formula for Diseases and Injuries of the Spine, respectively. 

Regarding the orthopedic manifestations, the record does not contain evidence of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, as such, the general rating criteria do not entitle the Veteran to a rating in excess of 20 percent.  Specifically, the May 2017 VA examination demonstrated forward flexion from 0 to 30 degrees.  The current general rating formula provides for disability ratings without regard to symptoms such as pain, stiffness, or aching. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the May 2017 VA examination report that the Veteran exhibited pain on cervical spine motion, the functional loss is not equivalent to limitation of flexion to 15 degrees or less; or, favorable ankylosis of the entire cervical spine to meet the criteria for a 30 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As noted above, the examiner also noted that the Veteran did not have additional limitation in range of motion of the cervical spine following repetitive use as flexion was still from 0 to 30 degrees.

Since flexion has not been limited to 15 degrees or less even after repetitive use; and the Veteran's spine is not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for an initial 30 percent evaluation have not been met.  Thus, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his service-connected cervical spine disability.

Regarding an initial evaluation in excess of 20 percent based on incapacitating episodes, the Board again notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The May 2017 VA examiner found that while the Veteran had IVDS, he did not have any incapacitating episodes over the past 12 months due to IVDS.  Accordingly, an initial rating in excess of 20 percent under the Formula for Rating intervertebral disc disease on the Basis of Incapacitating Episodes is not warranted.

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 20 percent for service-connected cervical spine disability for the period since May 23, 2017 is not warranted.  


II.  Shoulder

In the December 2007 rating decision, the RO granted service connection for right and left shoulder disabilities with initial evaluations of 10 percent, effective November 1. 2007 under Diagnostic Codes 5201-4204.

As noted above, in an October 2017 rating decision, the AMC increased the Veteran's initial disability rating for the right and left shoulder disabilities from initial 10 percent evaluations to initial 20 percent evaluations, effective November 1, 2007 under Diagnostic Codes 5024- 5201.

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2017).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2017).

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

The Veteran is left handed.  Hence, his left shoulder disorder affects his major arm. 

Diagnostic Code 5203 provides ratings for the major (dominant) and minor (non-dominant) shoulder.  Under Diagnostic Code 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement (in either shoulder).  A maximum 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula (in either shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2017).  Diagnostic Code 5203 also allows a disability to be rated based on impairment of function of the contiguous joint.

Under Diagnostic Code 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2017).  Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201.

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).

After reviewing evidence of record as a whole, the Board finds that the assignment of initial ratings in excess of 20 percent for the Veteran's service-connected right and left shoulder disabilities are not warranted.  Notably, the evidence does not more nearly reflect limitation of motion of the right or left shoulder to midway between side and shoulder level or to 25 degrees from the side.

As noted above, that right shoulder range of motion was, at its worst, 0 to 125 degrees after repetitive-use testing on VA examination in May 2017.  The left shoulder range of motion was, at its worst, 0 to 120 degrees after repetitive-use testing on VA examination in May 2017.  

The Board notes that the assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

Notably, the November 2007, September 2013 and May 2017 VA examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing (as noted by the May 2017 VA examination), nor does any other evidence of record to include the Veteran's lay statements.  Significantly, the VA examiners noted that while the Veteran's shoulders were additionally limited by repetitive use due to pain, the additional limitation of motion was 0 degrees and joint function was not limited additionally by pain, fatigue, weakness, lack or endurance or incoordination after repetitive use.  It was also noted that there was no additional limitation of motion due to pain during flare-ups or when the joint was used repeatedly over time.  

In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for higher ratings.  

The Board again acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at the November 2007, September 2013 and May 2017 VA examinations.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for evaluations in excess of 20 percent.

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent or greater rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

The Board also notes that although the May 2017 VA examiner noted that the Veteran's bilateral shoulder condition impacted his employment as he had difficulty lifting over his head, the Board also notes that muscle strength is shown as 5/5, and there is no evidence of muscle atrophy or guarding.  Therefore, the Board finds that the 20 percent evaluations contemplate functional impairment due to pain and restricted range of motion, as well as some interference with employment.  See DeLuca, supra.

Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher ratings at any point. 

The Board has considered whether higher disability evaluations may be assigned under any other potentially applicable provision of the rating schedule.  However, in the absence of any lay or medical evidence for ankylosis, impairment of the humerus, or impairment of the clavicle-dislocation, nonunion, or malunion, the Board finds that there is no basis to assign higher evaluations under Diagnostic Codes 5200, 5202, and 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of initial ratings greater than 20 percent for right and left shoulder disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


III.  Radiculopathy

In the February 2016 rating decision, the RO, in part, granted service connection for radiculopathy of the left and right lower extremity femoral nerve at initial 10 percent disability ratings, effective September 18, 2013 under Diagnostic Code 8726; granted service connection for radiculopathy of the left and right lower extremity sciatic nerve at initial 10 percent disability ratings, effective September 18, 2013 under Diagnostic Code 8720 and granted service connection for radiculopathy of the left and right upper extremities at initial 20 percent disability ratings, effective September 18, 2013 under Diagnostic Code 8710.

Diagnostic Codes 8520 and 8720, rate neuropathy and neuralgia, respectively, associated with the sciatic nerve.  Mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a. 

Diagnostic Codes 8526 and 8726 rate neuropathy and neuralgia, respectively, associated with the anterior crural (femoral) nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the anterior crural (femoral) nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of anterior crural (femoral) nerve.  A 30 percent rating requires evidence of severe incomplete paralysis of anterior crural (femoral) nerve.  A 40 percent rating requires evidence of complete paralysis.  When there is complete paralysis, there is paralysis of the quadriceps extensor muscles.  Id.

Under Diagnostic Code 8710, a 20 percent rating is assigned for mild incomplete paralysis of a major or minor joint.  A 30 percent rating is assigned for moderate incomplete paralysis of a minor joint.  A 40 percent rating is assigned for moderate or severe incomplete paralysis of a major joint as well as severe incomplete paralysis of a minor joint.  See 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Codes 8510, 8710.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

A. Lower Extremities

Based on the evidence, the Board does not find that the Veteran is entitled to initial evaluations in excess of the current 10 percent disability ratings for his bilateral lower extremity radiculopathy symptoms as there is no indication that incomplete paralysis is more than mild to warrant initial disability ratings in excess of 10 percent.  

As demonstrated by the September 2013 and May 2017 VA examinations, the Veteran had mild constant pain, mild intermittent pain, mild paresthesias and mild numbness of the left and right lower extremities.  

However, there is no evidence of muscle loss or atrophy.  Thus, while the Veteran reported radicular numbness and there is objective evidence of sensory loss in part of the left and right lower extremities, there is no evidence of atrophy, or loss of muscle tone.  Additionally, the VA examination in September 2013 specifically determined that the Veteran had mild incomplete paralysis of the sciatic nerve and femoral nerves of the left and right lower extremities while the September 2013 and May 2017 VA examination determined that the Veteran had mild incomplete paralysis of the sciatic nerve.

In short, the evidence of record does not support a rating of 20 percent for moderate symptoms under Diagnostic Codes 8720 and 8726, as the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis of the bilateral sciatic and femoral nerves. 

While the Veteran is competent to describe the radiating symptoms, the medical evidence of record demonstrates that manifestations of the Veteran's service-connected radiculopathy of the left and right lower extremities are wholly sensory and are mild in degree. 

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than mild incomplete paralysis of the sciatic nerve and femoral nerves of the bilateral lower extremities contemplated by the current initial 10 percent evaluations assigned for the radiculopathy of the left and right lower extremities.



B.  Upper Extremities

Based on the evidence, the Board does not find that the Veteran is entitled to initial evaluations in excess of the current 20 percent disability ratings for his bilateral upper extremity radiculopathy symptoms as there is no indication that incomplete paralysis is more than mild to warrant initial disability ratings in excess of 20 percent.  

As demonstrated by the September 2013 and May 2017 VA examinations, the Veteran had mild constant pain, mild intermittent pain, mild paresthesias and mild numbness of the left and right upper extremities.  

However, there is no evidence of muscle loss or atrophy.  Thus, while the Veteran reported radicular numbness and there is objective evidence of sensory loss in part of the left and right upper extremities, there is no evidence of atrophy, or loss of muscle tone.  Additionally, the VA examinations in September 2013 and May 2017 specifically determined that the Veteran had mild incomplete paralysis of the C5/C6 nerve groups (upper radicular).  

In short, the evidence of record does not support a rating of 30 percent or 40 percent for moderate symptoms under Diagnostic Code 8710, as the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis of the C5/C6 nerve groups (upper radicular). 

While the Veteran is competent to describe the radiating symptoms, the medical evidence of record demonstrates that manifestations of the Veteran's service-connected radiculopathy of the left and right upper extremities are wholly sensory and are mild in degree. 

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than mild incomplete paralysis of the C5/C6 nerve groups (upper radicular) of the bilateral upper extremities contemplated by the current initial 20 percent evaluations assigned for the radiculopathy of the left and right upper extremities.


ORDER

Entitlement to an initial rating in excess of 20 percent for a lumbar spine strain (back disability) is denied.

Entitlement to an initial rating in excess of 10 percent for a cervical spine strain with torticollis (cervical spine disability) for the period prior to May 23, 2017 is denied.

Entitlement to an initial rating in excess of 20 percent for a cervical spine strain with torticollis (cervical spine disability) for the period since May 23, 2017 is denied.

Entitlement to an initial rating in excess of 20 percent for a right shoulder disability is denied.

Entitlement to an initial rating in excess of 20 percent for a left shoulder disability is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity femoral nerve is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity femoral nerve is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity sciatic nerve is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity sciatic nerve is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left upper extremity is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


